DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 13 May, 2021. Claim 1 is pending in the instant application. 

37 C.F.R. § 1.98
The information disclosure statement filed 13 July, 2021, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The previous rejection of claim 1 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is hereby withdrawn in response to Applicant’s amendment and arguments.


35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

	Claim 1 stands rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (e.g., product of nature) without significantly more. The claim is directed toward a pharmaceutical composition comprising a polypeptide, oligopeptide, or peptide consisting of 8 to 50 amino acid residues comprising a CTL epitope selected from the group consisting of SEQ ID NOS.: 1-4, 7, 9, 11, and 13, wherein said polypeptide, oligopeptide, or peptide can bind to multiple MHC class I alleles or can be processed to bind to said alleles. The composition does not contain any other ingredients in addition to the DENV polypeptides. These polypeptides were isolated directly from HLA-peptide complexes obtained from DENV-infected patients. Accordingly these epitopes correspond to naturally-occurring DENV epitopes. This judicial exception is not integrated into a practical application because the claimed polypeptides do not appear to be markedly different from their naturally-occurring counterparts. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013), the Court concluded that claims directed toward isolated DNAs are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." The Court held that simply isolating a "gene from its surrounding genetic material is not an act of invention." 
	Applicant traverses and submits the claimed polypeptides are not complexed with an MHC class I molecule on the surface of the cell and can be utilized to induce a DENV-specific immune response in a subject. In particular an immunoproteomic approach was utilized to identify these polypeptides and their isolation constitutes an inventive act. This argument is not persuasive. The claimed polypeptides are simply fragments of larger DENV proteins. For example, the amino acid sequence AMLCIPNAII (SEQ ID NO.: 1) corresponds to amino acids 1278-1287 of NS2A in the DENV polyprotein. However, this fragment does not distinguish it from the naturally-occurring NS2A DENV protein. The fragment is not patent-eligible according to Molecular Pathology v. Myriad Genetics, Inc. Similar to the fact pattern described in Myriad, the genetic information or genetic structure of the fragment of the instant polypeptide is not created or altered upon isolation from its native environment. Finding or discovering an important structure does not satisfy the § 101 inquiry.  Isolation by severing chemical bonds naturally linking the fragment with the remainder of the naturally-occurring NS2A polypeptide does not in itself provide a markedly different characteristic from the wildtype DENV NS2A found in nature since there are no chemical changes resulting from the isolation.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                14 August, 2021